IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-66,260-02


EX PARTE JUAN JOSE REYNOSO




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 941651 IN THE 263rd JUDICIAL DISTRICT COURT

HARRIS COUNTY



 Per Curiam. 

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	Applicant was convicted of the offense of capital murder in May 2004.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Reynoso v. State, No. AP-74,952 
(Tex. Crim. App. December 14, 2005). This Court denied relief on Applicant's initial post-conviction application for writ of habeas corpus.  Ex parte Reynoso, 257 S.W.3d 715  (Tex.
Crim. App. 2008).  Applicant's instant post-conviction application for writ of habeas corpus
was received in this Court on March 29, 2010.
	The record reflects that Applicant is currently challenging his conviction in Cause No.
4:09-cv-02103, styled Juan Jose Reynoso v. Rick Thaler, in the United States District Court
for the Southern District of Texas, Houston Division.  The record also reflects that the federal
district court has entered an order staying its proceedings for Applicant to return to state court
to consider his current unexhausted claims.  Therefore, this Court may exercise jurisdiction
to consider this subsequent state application.  See Ex parte Soffar,143 S.W.3d 804 (Tex.
Crim. App. 2004).    
	Applicant presents one allegation in the instant application.  We have reviewed the
application, and we find that the allegation fails to satisfy the requirements of Article 11.071,
§ 5(a).  Accordingly, the application is dismissed as an abuse of the writ.  Tex. Code Crim.
Proc. Art. 11.071, § 5(c).
	IT IS SO ORDERED THIS THE 16TH DAY OF JUNE, 2010.
Do Not Publish